UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6853



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN SCOTT WEDINGTON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
82-86; CA-04-783-RDB)


Submitted:   September 16, 2004       Decided:   September 22, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se. Maury S. Epner, MILLER,
MILLER & CANBY, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Calvin Scott Wedington seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

successive. An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude that Wedington has not made the requisite showing. To the

extent that Wedington’s informal brief and notice of appeal could

be construed as a motion for authorization to file a successive

§ 2255 motion, we deny such authorization.    See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied, 124 S. Ct.

496 (2003).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          DISMISSED


                                - 2 -